Citation Nr: 0300460	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  95-35 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness as a result of 
service during the Persian Gulf War pursuant to 38 
C.F.R. § 3.317.

2. Entitlement to service connection for joint pain, 
claimed alternatively as arthralgia, due to an 
undiagnosed illness as a result of service during the 
Persian Gulf War pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to 
February 1973, and from September 1990 to March 1991.  He 
was in the Persian Gulf from October 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  During the course of this appeal, 
jurisdiction of these claims was transferred to the 
Nashville, Tennessee RO.  In March 2001, these issues were 
remanded to the RO for further development.  That 
development having been completed, the case now returns to 
the Board.


FINDINGS OF FACT

1. As the veteran has been diagnosed as having 
osteoarthritis, the evidence does not support his 
allegation that his osteoarthritis constitutes a chronic 
disability resulting from an undiagnosed illness.  

2. The veteran's osteoarthritis was first shown years post 
service and is not shown to be related thereto.

3. The preponderance of the evidence submitted tends to 
indicate that the veteran's respiratory problems are due 
to his history of smoking.  Chronic pulmonary pathology 
was not demonstrated in service, nor are current 
problems shown to be related thereto.


CONCLUSIONS OF LAW

1. Osteoarthritis was not incurred in or aggravated by 
service, nor may it be presumed to be incurred therein; 
nor is that condition due to an undiagnosed illness.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2002).

2. Any respiratory disorder that the veteran has was not 
incurred in or aggravated by service, nor may it be 
presumed to be incurred therein; nor is that condition 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
June 1994 rating action, and were provided a Statement of 
the Case dated March 1990, and several Supplemental 
Statements of the Case, including those dated May 1998, 
January 2000, and May 2002, and as well a Board Remand 
dated March 2001.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  The RO sent the veteran a letter 
in May 2001, explaining the veteran's rights under the 
VCAA.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
The veteran has been afforded several examinations during 
the course of this claim, dated December 1995, August 
1999, February 2002, and March 2002.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence 
that should or could be obtained prior to adjudicating 
this claim.  Thus, even without more specific notice as to 
which party will get which evidence, as all the evidence 
has been obtained, the Board can proceed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


The Facts

The veteran and his representative contend that service 
connection is warranted for joint pain and a respiratory 
disorder, either on a direct basis, or as due to an 
undiagnosed illness as a result of service during the 
Persian Gulf War pursuant to 38 C.F.R. § 3.317.  The 
relevant evidence of records includes the reports of VA 
treatment, and examinations.

Service medical records indicate that the veteran had a 
swollen leg in June 1992, for which he was given light 
duty for nine days, and told to ice his leg daily.  It was 
indicated that this was the result of an injury, although 
the nature of which was not described.  It is noted that 
this is after his active duty Persian Gulf, and may be 
during a period of reserve activity.  The veteran was also 
seen once in October 1990 with an acute lumbosacral 
strain.  At the end of the Persian Gulf duty, when 
examined for outprocessing, there were no pertinent 
complaints or findings recorded.

The veteran was seen in February 1993 with complaints of 
headaches and joint pains for three days prior.  He was 
found to have no neurological problems, and his joint were 
not swollen or tender, and had full range of motion.  The 
veteran was not diagnosed with any joint problem at that 
time.

The veteran received a VA examination in December 1995.  
The report of that examination indicates, in relevant 
part, that the veteran was diagnosed with left carpal 
tunnel syndrome, as well as substance dependence, 
schizoaffective disorder, PTSD symptoms by history, 
hypertension, gastritis, and a skin condition.

A March 1997 treatment report indicates that the veteran 
reported that he needed a new splint for his wrist, due to 
his carpal tunnel syndrome.

The report of June 1997 treatment indicates, in relevant 
part, that the veteran's main complaints were of headache 
and joint pain, which was not relieved with Motrin.  He 
reported headaches almost every day, beginning in his 
temples with throbbing.  He also reported sharp pain in 
his knees.  He indicated that his knees hurt all over.  He 
also noted that he had a hacking cough off and on for a 
couple of years.

Upon examination, the veteran was alert and oriented, with 
a normal gait and unremarkable mood.  The veteran's 
respiratory system was clear to auscultation, with equal 
chest expansion.  The veteran's extremities had no joint 
swelling, cyanosis, varicosities, clubbing, or edema.  
Pulses were 2+ femoral, posterior tibial and dorsalis 
pedis.  The veteran had a good range of motion.  
Neurologically, strength was good in both upper and lower 
extremities bilaterally.  The veteran was diagnosed with, 
among other things, chronic arthralgias and carpal tunnel 
syndrome of the left wrist.

A June 1997 VA radiology report noted focal body change 
involving the distal thoracic/proximal vertebral bodies, 
post traumatic or degenerative in nature.

The veteran was seen again with complaints of carpal 
tunnel syndrome of the left wrist in September 1997.  

Treatment records dated September 1997 found the veteran's 
respiratory system to be clear to auscultation, with equal 
chest expansion.  The extremities were found to have no 
joint swelling, cyanosis, varicosities, clubbing, or 
edema.  The pulses were 2+ femoral, posterior tibial, and 
dorsalis pedis, with good range of motion.  The veteran 
was diagnosed with a history of carpal tunnel syndrome of 
the left wrist, and chronic arthralgias.

In August 1998, the veteran was seen with no specific 
complaints.  He was again found to have a respiratory 
system clear to auscultation, with equal chest expansion.

A discharge summary dated August 1998 is of record.  At 
that time, the veteran's chief complaints were of 
emotional problems, suicidal thoughts, and being 
depressed.  The veteran reported that he has had a 
backache off and on for five years, as well as joint pain 
in his arms and neck.  He indicated that he has had 
stiffness in his arms and joint swelling in his knees for 
five years.  The veteran reported shortness of breath 
sometimes in the morning.  He noted chest pain and 
discomfort when smoking cocaine and shortness of breath as 
noted above.  

Upon examination, the veteran's neck was normal.  Chest 
examination was within normal limits, and was clear to 
auscultation.  Cardiovascular examination revealed carotid 
and radial pulses were 2+ bilaterally.  Posterior tibial 
and dorsal pedal pulses were unable to be palpated.  
Extremities were within normal limits.  Neurological 
examination was all within normal limits.  It was noted 
that the veteran had been hospitalized for detoxification.  
Upon discharge, the veteran was diagnosed with bipolar 
disorder, paranoid schizophrenia, post traumatic stress 
disorder, alcohol and drug abuse, and hypertension.

The veteran received a general medical examination in 
August 1999.  The report of that examination indicates, in 
relevant part, that the veteran reported that he was in 
good health until he went on active duty, and that he was 
exposed to burning oil smoke and fumes, and has since that 
time had difficulty with coughing, shortness of breath, 
and nasal stuffiness, which symptoms are exacerbated by 
the weather.  He noted he was limited in his walking.  He 
indicated that he has had a cough since he started smoking 
at age 15, but that this cough had greatly increased over 
the past 4-5 years.  He further indicated that he was 
started on inhalers four years ago, which have helped his 
cough but not his breathing.  He reported being a chemical 
decontamination operator in service.  He complained of 
chronic headaches.  The veteran reported that all of his 
joints ached occasionally.  There was no inflammation, no 
stiffness, and no limitations to movement.  The veteran 
was noted to have had a smoking history of two packs a day 
until four years ago, when he decreased to 1.5 packs a 
day.  He quit from 1979 to 1983, but resumed at the 
current level.  The veteran's psychiatric history was also 
noted.

Upon examination, the veteran was found to be well 
developed and well nourished, in no acute distress.  He 
was alert, oriented, and cooperative.  His chest revealed 
mild decrease in breath sounds and increased expiratory 
phase with no resting wheezes.  Forced expiration revealed 
minimal wheezes.  Extremities had full range of motion and 
strength.  The veteran had no neurologic deficit.  The 
veteran underwent pulmonary function testing which 
revealed a mild reduction of  FEF25-75% and decreased FEV3 
suggesting small airway disease, normal MVV and FEV1 which 
was 91% of predicted, and MVV of 71% of predicted.  CBC 
was within normal limits.  The examiner found that the 
veteran had evidence of mild to moderate small airway 
disease which most likely was secondary to his long 
history of smoking, chronic obstructive pulmonary disease 
(COPD); however, the examiner indicated that it was 
possible that it was aggravated by his exposure to gas 
fumes during his military service.  The examiner further 
opined that it was not likely that this was the cause of 
any of his disability. 

A treatment record dated February 2000 noted that the 
veteran was being followed in day treatment.  He was on 
Motrin for arthralgia.  Upon examination, the veteran was 
found to have no thyromegaly, no lymphadenopathy, no 
limitation in gross range of motion, no masses or bruits, 
and carotids pulse 1+ without bruit bilaterally. 
Respiratory was clear to auscultation, with equal chest 
equal expansion.  The heart was of a regular rate and 
rhythm, with no gallops, murmurs, or thrills.

The veteran received a comprehensive VA examination for 
respiratory disorders in February 2002.  The report of 
that examination indicates, in relevant part, that the 
veteran's chief complaint was of shortness of breath.  He 
reported wheezing mainly in the morning, associated with 
chronic nasal congestion.  He indicated that his shortness 
of breath had been present since his return from active 
duty in the Persian Gulf.  He also indicated that certain 
perfumes caused him to wheeze.  He reported being exposed 
to burning oil and fumes in the Persian Gulf.  He denied 
any significant respiratory disorder prior to active duty.  
He indicated that he had an intermittent cough, which was 
only occasionally productive of mucoid to mucopurulent 
sputum.  He stated that he had this coughing and variable 
expectoration since beginning his smoking habit at age 15.  
He reported smoking as much as two packs per day for some 
30 years and stated that in recent times his smoking was 
less, although at the time of the examination he was still 
smoking.  He specifically denied hemoptysis, pleuritis 
chest pain, or other significant past history of 
respiratory disease.  He stated that his shortness of 
breath allowed him to walk only one or two blocks without 
dyspnea and he stated that he was unable to clearly 
delineate whether his limitation was from shortness of 
breath or associated joint pains.  He reported not being 
able to significantly exercise because of shortness of 
breath.

Physical examination revealed a well developed well 
nourished male in no respiratory distress.  Respirations 
were 16 per minute, oxygen saturation was 97% at rest on 
room air.  There was good air movement with apparent 
external normal appearance of his chest wall.  There was 
no evidence of rales, rhonchi, or wheeze, and the breath 
sounds were well preserved.  Cardiac examination revealed 
no murmur, and no arrhythmia.  There was no peripheral 
edema, cyanosis, clubbing, or pallor.

Pulmonary function studies revealed a forced vital 
capacity of 4.02 liters, which was 89% of predicted and 
forced expiratory volume at 1 second of 3.06 liters, which 
was 89% of predicted.  The two values before and after 
bronchodilators were within normal limits.  There was some 
slowing of late expiratory curve causing some reduction in 
the forced expiratory volume at 25% to 75%, possibly 
suggestive of small disease, although this also improved 
after the use of a bronchodilator.  Maximal voluntary 
ventilation was 90 liters per minute, which was 55% of 
predicted, and gas transfer as measured by diffusion 
capacity of carbon monoxide single-breath test revealed a 
value 81% of predicted, which was also normal.  A chest X-
ray revealed no active infiltrates, masses, cardiomegaly, 
or effusions.  There was some evidence of calcific 
nodulation consistent with old granulomatous disease.

The examiner's impression was of no significant 
respiratory disorder at that time and symptoms of external 
dyspnea, not explained by the pulmonary examination or 
pulmonary function testing.  The minimal abnormality 
present in the FEF 25-75% which improved after 
bronchodilators, was suggestive of a small airway 
disorder, which could be associated with his history of 
heavy cigarette smoking or possibly from other noxious 
inhalants, which the examiner indicated could not be 
discerned at this time.

The veteran received an extensive joint examination in 
March 2002.  The report of that examination indicates, in 
relevant part, that the veteran reported taking medicine 
for joint and back pain.  The veteran reported that his 
joints were hurting, but that were not hurting as much as 
when he left the Persian Gulf.  He indicated that he did 
not take any medication for joint pain prior to his 
activation.  He said that he had some joint pain after 
exertion prior to the Persian Gulf, but that his joint 
pain was more severe after he was given an "anthrax" shot.  
He said that his joints were aching in the elbows, knees, 
and ankles, and that he also had low back pain.  Pain was 
described as dull, aching, and occurring almost every day 
with intermittent sharp pain.  On the scale of 0 to 10 it 
would reach a level 5 as a dull aching, for which 
ibuprofen helped.  The veteran also indicated a history of 
left carpal tunnel syndrome, but EMG and nerve conduction 
study in 1998 was normal.  He indicated that sometimes he 
had very sharp pain affecting either his elbows, knees, or 
feet about twice a day, lasting for about one minute, 
during which time the veteran would grab the joint.  He 
reported using heating pads at home.  He indicated that 
his knees bothered him sometimes with walking, but he was 
noted to have a nonrestricted walking pattern.  He did not 
do much physically at home.  He said that he had no 
restrictions to his daily activities, although his joints 
hurt.  He indicated that his knees would swell sometimes, 
depending on the weather.  He indicated that his lower 
back hurt occasionally.  The examiner noted that X-rays 
from February 2002 showed narrowing of the L3-L4 disc 
space with small anterior and lateral osteophytes at L3-
L4, with a partial fusion of T11 and T12 vertebral bodies 
with degenerative disc and vertebral body change also seen 
at T12 and L1, appropriate vertebral body height and 
alignment.  Impression was of degenerative disc changes 
and mild spondyloarthritic changes.  The veteran said that 
the pain was localized in the lower back, when it recurs 
intermittently without radiation.  He indicated that his 
back felt stiff in the morning.  The examiner continued to 
note the previous medical history of the veteran as 
indicated by the claims file. 

Upon examination, the veteran was in no acute distress.  
The veteran was ambulatory, and had no problems with pain 
in his joints at any time.  His hands showed no 
deformities, swelling, or tenderness.  The wrists had a 
dorsiflexion of 45 degrees and a palmar flexion of 50 
degrees with very little pain to the wrists in both sides.  
There was no tenderness or swelling to examination of the 
elbows.  Right elbow had a range of motion of 0 to 140 
degrees and left elbow 0 to 135 degrees with very little 
pain to the elbow at the end range of motion in flexion.  
The strength in the upper extremities was 5/5 both 
proximally and distally.  Dorsiflexion of both feet was 
present.  Examination of the ankle showed no swelling or 
tenderness.  The right ankle had a dorsiflexion of 30 
degrees and a plantar flexion of 30 degrees with a little 
pain to the joints at the end range of motion in both 
sides.  The left ankle had a dorsiflexion of 25 degrees 
and plantar flexion of 30 degrees with pain more 
accentuated in the left ankle, at the end range of motion, 
in plantar flexion at the level of the medial malleolus, 
that was mild.  There was some sensitivity to palpation of 
his knees, but no swelling, and no effusion was noted.  
Left knee had a range of motion of 0 to 130-135 degrees 
and right knee 125 degrees to 130 degrees with a very 
little pain to knee.  There was no crepitus noted on 
passive motion.  The right popliteal pulse could not be 
felt manually.  Left popliteal and both dorsalis pedis 
pulses were met.  There was no pretibial edema and 
presence of hair was noted.  In the supine position, right 
leg had a straight leg rise of 35-45 degrees and left leg 
45-50 degrees with very little pain to the lower back at 
the end range of motion.  In a standing position, the 
veteran bent forward 60 degrees with little pain to the 
lower back, and 15 degrees with more pain.  In extension 
backwards, laterally he bent 15-20 degrees either side and 
rotated 35 degrees to either side with very little pain to 
the lower back.  The veteran walked normally without a 
limp, without assistance, and could stoop halfway without 
much pain to his knees.  X-rays of the knees were normal.

As to the nature of the veteran's current complaints of 
joint pain, the examiner indicated that the veteran 
complained most of the pain located in the lower back and 
also the knees.  The veteran also complained of some pain 
in the ankles and his elbows and hands.  Pain was 
described as a dull aching most of the time, present with 
intermittent sharp pain that occurred about twice a day 
depending on the weather.

The examiner indicates that, as to whether the record 
established that the veteran's current complaints of joint 
pain were as likely as not related to military service in 
the Persian Gulf, the examiner indicated that, besides a 
very short time of documented swollen leg and low back 
pain in 1990 and 1991, there was no continuation in 
different types of examinations later including 
psychiatric and physical examinations of findings of joint 
pain.  At the same time sporadically, there was a mention 
as per history of chronic arthralgia and also a history of 
left carpal tunnel syndrome.  EMG nerve conduction studies 
in 1998 at the VAMC came back normal.  Therefore, it seems 
that the veteran's current complaints of joint pain are 
not to be related to service in the Persian Gulf.  Again, 
besides a short examination for low back pain and a 
swollen leg in 1990 and 1991 without continuation of care, 
it seems that there was no link between the current 
complaints and the active service.  The examiner indicated 
that there was no finding of any acute ongoing systemic 
arthritis; the veteran was seen recently for low back pain 
likely secondary to musculoskeletal origin and or 
osteoarthritis confirmed by X-ray at that time showing 
that he had degenerative disc disease at L3-L4 as 
mentioned above.  Overall, the veteran seemed to have a 
mild osteoarthritis involving his lumbosacral spine and 
possibly other joints such as the knee joints, a condition 
he might have had in the past that has worsened as he gets 
older.


Legal Analysis

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection for certain conditions, such as degenerative 
arthritis, may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, 
shows that the veteran had a chronic condition in service 
or during an applicable presumption period and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under The United 
States Court of Appeals for Veterans Claims' (the Court) 
case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The pertinent law for undiagnosed illnesses, effective 
prior to March 1, 2002, is that service connection may be 
established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent 
or more not later than December 31, 2001.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i). 62 Fed. Reg. 23139, 63 
Fed. Reg. 11122.  In an interim final rule, VA extended 
the period within which such disabilities must become 
manifest to a compensable degree in order for entitlement 
for compensation to be established to December 31, 2006.  
66 Fed.Reg. 56614-56615 (November 9, 2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month 
period will be considered chronic.  The six-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A 
chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using 
evaluation criteria from the VA's Schedule for Rating 
Disabilities (rating schedule) for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, 
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this 
section: if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; 
or if there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed 
illnesses. Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107- ___ (H.R. 1291) (Dec. 27, 2001). 
Subsection (a) of 38 U.S.C.A. § 1117 is amended to read as 
follows:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--(A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more during 
the presumptive period prescribed under subsection (b).  
(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following): (A) An undiagnosed illness, (B) A 
medically unexplained chronic multisymptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms, (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection (d) 
warrants a presumption of service-connection.

Subsection (c)(1) of section 1117 is amended as follows:

(A) in the matter preceding subparagraph (A), by striking 
`for an undiagnosed illness (or combination of undiagnosed 
illnesses)'; and (B) in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

Section 1117 is further amended by adding at the end the 
following new subsection:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following: (1) 
Fatigue, (2) Unexplained rashes or other dermatological 
signs or symptoms, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory system, 
(9) Sleep disturbances, (10) Gastrointestinal signs or 
symptoms, (11) Cardiovascular signs or symptoms, (12) 
Abnormal weight loss, (13) Menstrual disorders.

In addition, 38 U.S.C.A. § 1118(a) is amended by adding at 
the end the following new paragraph:

(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.

Generally, when the laws or regulations change while a 
case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary, or if the law permits the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 312-13 (1991).  In this case, Congress 
provided an explicit effective date of March 1, 2002, 
preventing retroactive application prior to that date.  
However, given that this claim is for service connection, 
not an increased evaluation, the effective date of the 
revisions is not of primary importance.

The record shows that the veteran served in the Persian 
Gulf War and is a "Persian Gulf veteran" as that term is 
defined by law for purposes of entitlement to compensation 
benefits for disability due to undiagnosed illness.  38 
U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for joint pain or 
any respiratory disorder, either as an undiagnosed 
illness, or as directly related to service.

In this regard, as to the veteran's complaints of joint 
pain, the Board notes that the report of a March 2002 VA 
examination diagnosed the veteran with mild 
osteoarthritis.  As the veteran's complaints can be 
attributed to a known diagnosis, service connection as due 
to an undiagnosed illness is not warranted.  38 C.F.R. § 
3.317(a)(1)(ii).

As to service connection for joint pain on a direct basis, 
the Board again looks to the report of a March 2002 VA 
examination, in which the examiner indicated that "the 
veteran's current complaints of joint pain are not to be 
related to service in the Persian Gulf.  Again, besides a 
short examination for low back pain and a swollen leg in 
1990 and 1991 without continuation of care, it seems that 
there was no link between the current complaints and the 
active service."  Further, the earliest medical record 
indicating that the veteran had any complaints of joint 
pain was in February 1993, nearly two years after the 
veteran was separated from service.  Although the veteran 
was seen once in service in October 1990 for acute 
lumbosacral strain, the veteran was not seen again for 
this problem during service, and his lumbosacral strain 
appears to have resolved without residuals, thus the Board 
finds this one instance of lumbosacral strain to be acute 
and transitory in service, and not related to any present 
complaints of joint pain.  Thus, although the veteran has 
current complaints of joint pains, the medical evidence 
does not tend to indicate that such pains are related to 
service.

As to the veteran's complaints of a respiratory disorder, 
the Board notes that the veteran was found to have 
symptoms of external dyspnea, but no significant 
respiratory disorder, upon VA examination of February 
2002.  Therefore, this symptom of external dyspnea does 
not appear to be due to any diagnosed illness.  Further, 
the veteran's minimal abnormality of pulmonary function 
testing was found to be suggestive of a small airway 
disorder, although small airway disease was not diagnosed 
at that time.  Although the Board recognizes that an 
August  1999 VA examination found that the veteran to have 
a diagnosis of chronic obstructive pulmonary disease 
(COPD), the Board also recognizes that the veteran's most 
recent VA examination does not have any indication that 
the veteran currently suffers from COPD.  Even though 
numerous previous treatment records have found the veteran 
to have no respiratory problems, the Board finds that the 
report of abnormality of pulmonary function testing and 
external dyspnea from the veteran's February 2002 VA 
examination sufficient evidence to find that the veteran 
does suffer from some respiratory problems which could be 
considered to be due to an undiagnosed illness.

However, the Board relies in particular on the opinion 
from a February 2002 VA examination, which indicated that 
the veteran's respiratory disorders could be associated 
with his history of heavy cigarette smoking.  That same 
examiner found that the veteran's respiratory disorder was 
only possibly related to other noxious agents.  Further, 
in the report of an August 1999 VA examination, the 
examiner opined that the veteran had evidence of mild to 
moderate small airway disease which most likely was 
secondary to his long history of smoking, and it was only 
possible that it was aggravated by his exposure to gas 
fumes during his military service.  Thus, these examiner's 
opinions seem to indicate that it is most likely that the 
veteran's respiratory complaints are due to his long 
history of smoking.  It is also noted that the veteran 
himself has reported that he has had a cough since he 
began smoking at age 15, many years prior to his active 
service.  The Board also notes that records do not 
indicate that the veteran complained of any respiratory 
problems until February 1993, nearly two years after 
service, and did not seek treatment for respiratory 
problems until well after that time.  Thus, considering 
all evidence, the Board finds that service connection for 
a respiratory disorder is not warranted, either as due to 
an undiagnosed illness, or as directly related to service.

As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply, 
and service connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness as a result of 
service during the Persian Gulf War pursuant to 38 C.F.R. 
§ 3.317 is denied.

Entitlement to service connection for joint pain, claimed 
alternatively as arthralgia, due to an undiagnosed illness 
as a result of service during the Persian Gulf War 
pursuant to 38 C.F.R. § 3.317 is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

